Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/08/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 1 that the Chiba prior art, does not teach the limitation of the “a showerhead provided above the rotary table so as to face the rotary table and configured to supply a raw material gas to the substrate; 
the two separation gas nozzles each configured to discharge separation gas toward the rotary table; 
two projections projecting downwardly toward the rotary table and each having a groove in which a corresponding one of the two separation gas nozzles is disposed; and 
wherein the showerhead has a bottom plate and an upper plate situated over the bottom plate, the upper plate having a window formed therein, the showerhead and the bottom plate being interposed between the two projections in a circumferential direction of the rotary table in the plan view.”
In response to this argument, the Examiner directs the applicant’s attention to Chiba prior art, which teaches that the limitation of a showerhead (11/5) provided above the rotary table (2) so as to face the rotary table (2) and configured to supply a raw material gas to the substrate (w) (see Chiba, Fig.1 as shown below and ¶ [0067]); 
the two separation gas nozzles (41/42) each configured to discharge separation gas toward the rotary table (2) (see Chiba, Figs.2-3 as shown below); 
two projections (4) projecting downwardly toward the rotary table (2) and each having a groove (43) in which a corresponding one of the two separation gas nozzles (41/42) is disposed (see Chiba, Fig.2 as shown below and ¶ [0058]); and 
wherein the showerhead (11/5) has a bottom plate (protrusion portion 5) and an upper plate (top portion of plate 11) situated over the bottom plate (protrusion portion 5), the upper plate (top potion of plate 11) having a window (16) formed therein, the showerhead (11/5) and the bottom plate (protrusion portion 5) being interposed between the two projections (4) in a circumferential direction of the rotary table (2) in the plan view (see Chiba, Figs.2-3 as shown below). 
Note: the showerhead that have separable bottom plate and an upper plate is obvious over the Chiba showerhead that have integral bottom plate and an upper plate because making showerhead having separable bottom plate and an upper plate is not sufficient by itself to patentably distinguish over an otherwise showerhead having integral bottom plate and an upper plate unless there are new or unexpected results.
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Chiba and Aikawa prior art reference does meet all the limitation in claim 1.
	Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “the two separation gas nozzles" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
For purpose of compact prosecution, “the two separation gas nozzles” will be treated as if it were “a two separation gas nozzles.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (U.S. 2019/0013224 A1, hereinafter refer to Chiba) in view of Aikawa et al. (U.S. 2010/0124610 A1, hereinafter refer to Aikawa).
Regarding Claim 1: Chiba discloses a substrate processing apparatus (see Chiba, Figs.1-4 as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    428
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    789
    714
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    321
    739
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    487
    617
    media_image5.png
    Greyscale

5a rotary table (2) on which a substrate (w) is placed, the rotary table (2) being circular in a plan view normal to the rotary table (see Chiba, Figs.2-3 as shown above); 
a showerhead (11/5) provided above the rotary table (2) so as to face the rotary table (2) and configured to supply a raw material gas to the substrate (w) (see Chiba, Fig.1 as shown above and ¶ [0067]); 
the two separation gas nozzles (41/42) each configured to discharge separation gas toward the rotary table (2) (see Chiba, Figs.2-3 as shown above); 
two projections (4) projecting downwardly toward the rotary table (2) and each having a groove (43) in which a corresponding one of the two separation gas nozzles (41/42) is disposed (see Chiba, Fig.2 as shown above and ¶ [0058]); and 
an optical sensor (110) situated over the showerhead (11) (see Chiba, Fig.1 as shown above), 
wherein the showerhead (11/5) has a bottom plate (protrusion portion 5) and an upper plate (top portion of plate 11) situated over the bottom plate (protrusion portion 5), the upper plate (top potion of plate 11) having a window (16) formed therein, the showerhead (11/5) and the bottom plate (protrusion portion 5) being interposed between the two projections (4) in a circumferential direction of the rotary table (2) in the plan view (see Chiba, Figs.2-3 as shown above), 
wherein the bottom plate (protrusion portion 5) includes: 
a center-side edge situated toward a center of the rotary table (2) in the plan view (see Chiba, Figs.2-3 as shown above); 
a first edge extending from the center-side edge toward an outer perimeter of the rotary table (2) along a radial direction of the rotary table (2) in the plan view (see Chiba, Figs.2-3 as shown above); and 
a second edge extending from the center-side edge toward the outer perimeter of the rotary table (2) along a radial direction of the rotary table (2) in the plan view, the second edge being situated downstream (thickness direction) relative to the first edge in a direction of rotation of the rotary table (2) (see Chiba, Figs.1-3 and 5 as shown above), 
wherein the optical sensor (110) is configured to detect a height of the rotary table (2), a height of the showerhead (11/5), and a height of the substrate (w), by emitting light from above the showerhead (11/5) to a predetermined location of the rotary table (2), the step of the bottom plate (5), and the substrate (w), and by receiving reflection light from the rotary table (2), the step of the bottom plate (5), and the substrate (w) through the window (16) (see Chiba, Figs.2-3 as shown above, ¶ [0040] - ¶ [0047], and ¶ [0079]- ¶ [0080]).
Chiba is silent upon explicitly disclose wherein the second edge has a step formed therein, and the step overlaps the window when the showerhead is viewed from above.App. No.: 16/868,843
Before effective filing date of the claimed invention the disclosed configuration of bottom plate of showerhead were known in order to allow the substrate position detection apparatus to receive reflection light from the rotary table, the step of the bottom plate, and the substrate through the window and accurately detect the position of the wafer.
For support see Aikawa, which teaches wherein the second edge has a step formed therein, and the step overlaps the window (102) when the showerhead (11/45) is viewed from above (see Aikawa, Fig.25 as shown below, ¶ [0080], and ¶ [0154]).

    PNG
    media_image6.png
    663
    958
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chiba and Aikawa to enable the known configuration of showerhead as taught by Aikawa in order to allow the substrate position detection apparatus to receive reflection light from the rotary table, the step of the bottom plate, and the substrate through the window and accurately detect the position of the wafer (see Aikawa, Fig.25 as shown above, ¶ [0080], and ¶ [0154]).
Note: the showerhead that have separable bottom plate and an upper plate is obvious over the combination of Chiba and Aikawa showerhead that have integral bottom plate and an upper plate because making showerhead having separable bottom plate and an upper plate is not sufficient by itself to patentably distinguish over an otherwise showerhead having integral bottom plate and an upper plate unless there are new or unexpected results.
Regarding Claim 2: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Aikawa further teaches wherein the optical sensor (110) is a two-dimensional laser displacement meter (see Chiba, Figs.1-2 as shown above, ¶ [0040]- ¶ [0047], and ¶ [0079]- ¶ [0080]).
Regarding Claim 3: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Aikawa further teaches wherein the step is formed in a periphery of the bottom plate (see Aikawa, Fig.25 as shown above). 
Regarding Claim 5: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Aikawa further teaches wherein the 10rotary table (2) includes a plurality of substrate (w) mounting areas provided on an upper surface of the rotary table along a circumferential direction of the rotary table, each of the plurality of substrate (w) mounting areas being configured to place the 15substrate (w) (see Chiba, Figs.1-2 as shown above).  
Regarding Claim 6: Chiba as modified teaches a substrate processing apparatus as set forth in claim 5 as above. The combination of Chiba and Aikawa further teaches wherein a plurality 20of optical sensors (110) each being the optical sensor, wherein the plurality of optical sensors (110) are provided along a radial direction of the rotary table (see Chiba, Figs.1-2 as shown above, Fig.6, and ¶ [0079]).  
Regarding Claim 7: Chiba as modified teaches a substrate processing apparatus as set forth in claim 5 as above. The combination of Chiba and Aikawa further teaches wherein a controller (100) configured to perform processes including (a) rotating the rotary table while 30causing the optical sensor (110) to emit light of a first light quantity (see Chiba, Figs.1-2 as shown above), and 
(b) after step (a), rotating the rotary table (2) while causing the optical sensor (110) to emit light -56- of a second light quantity different from the first light quantity (see Chiba, Figs.1-2 as shown above).  
Note: the claimed and the prior art apparatus are identical or substantially identical in structure; therefore, the functional limitation is an inherent characteristic of the prior art. 
Regarding Claim 8: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Aikawa further teaches wherein a computing device (120) configured to calculate a distance between the rotary table (2)and the showerhead (11) based on the height of the rotary table (2) and the height 10of the showerhead (11) (see Chiba, Figs.1-2 as shown above).   
Regarding Claim 9: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Aikawa further teaches wherein 15the reflection light received from the rotary table (2) and the bottom plate (5) is diffused reflection light (see Chiba, Figs.1-2 as shown above), and 
the reflection light received from the substrate (w) is regular reflection light (see Chiba, Figs.1-2 as shown above, ¶ [0040]).  
Regarding Claim 10: Chiba as modified teaches a substrate processing apparatus as set forth in claim 2 as above. The combination of Chiba and Aikawa further teaches wherein the step is formed in a periphery of the bottom plate (see Aikawa, Fig.25 as shown above).  
Regarding Claim 11: Chiba as modified teaches a substrate processing apparatus as set forth in claim 10 as above. The combination of Chiba and Aikawa further teaches wherein a computing device (120) configured to calculate a distance-57- between the rotary table (2) and the showerhead (11) based on the height of the rotary table (2) and the height of the showerhead (11) (see Chiba, Figs.1-2 as shown above).
Regarding Claim 12: Chiba as modified teaches a substrate processing apparatus as set forth in claim 11 as above. The combination of Chiba and Aikawa further teaches wherein the reflection light received from the rotary table (2) and the bottom plate (5) is 10diffused reflection light (see Chiba, Fig.1 as shown above and see Aikawa, Fig.25 as shown above), and  
the reflection light received from the substrate (w) is regular reflection light (see Chiba, Figs.1 as shown above, and ¶ [0040] and see Aikawa, Fig.25 as shown above).  
Regarding Claim 14: Chiba as modified teaches a substrate processing apparatus as set forth in claim 12 as above. The combination of Chiba and Aikawa further teaches wherein the rotary table (2) includes a plurality of substrate (w) mounting areas provided on an upper surface of the 25rotary table along a circumferential direction of the rotary table, each of the plurality of substrate (w) mounting areas being configured to place the substrate (w) (see Chiba, Figs.1-2 as shown above).  
Regarding Claim 15: Chiba as modified teaches a substrate processing apparatus as set forth in claim 14 as above. The combination of Chiba and Aikawa further teaches wherein a plurality of optical sensors (110) each being the optical-58- sensor (110), wherein the plurality of optical sensors (110) are provided along a radial direction of the rotary table (2) (see Chiba, Figs.1-2 as shown above, Fig.6, and ¶ [0079]).
Regarding Claim 16: Chiba as modified teaches a substrate processing apparatus as set forth in claim 15 as above. The combination of Chiba and Aikawa further teaches a controller (100) configured to perform processes including (a) rotating the rotary table (2) while 10causing the optical sensor (110) to emit light of a first light quantity (see Chiba, Figs.1-2 as shown above), and 
(b) after step (a), rotating the rotary table (2) while causing the optical sensor (110) to emit light of a second light quantity different from the first 15light quantity (see Chiba, Figs.1-2 as shown above).  
Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896